Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the elastic layer has a Young’s modulus of 0.1MPa to 10 MPa” as set forth in the claimed combination.
Independent claim 13 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the elastic layer has a Young’s modulus of 0.1MPa to 10 MPa” as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 9, 2021